DETAILED ACTION
This action is responsive to the communications filed on 4/16/2020.
Currently, claims 1-28 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 18, 21, and 27 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kranabenter (US 2009/0309652).

With regards to claims 1 and 18, Kranabenter teaches a device with wireless communication and a method for recovering a clock frequency (figs. 1-5: at least [0002-0003], [0012], [0044-0045] and [0055] which address wireless communication (e.g. NFC for an RFID transponder) as well as clock frequency recovery (e.g. the In-phase and Quadrature recovered clocks signals generated by at least element 10 of figure 4).  Note that the method steps are implemented as functions of the cited hardware), the method and the device (previously addressed) comprising (addressed below): 
	an input receiver (figs. 1-5: where figures 1 and 4 each show a receiver which is mapped to at least element 6 of Kranabenter; where element 6 receives and outputs a received ASK coded signals [0045]) configured to receive an input signal having a carrier frequency (figs. 1-5: where figures 1 and 4 each show a receiver.  Where the input received/RX signal comprises a carrier signal and a carrier frequency (see at least [0045+0046]).  The other limitations were previously addressed or are readily apparent); 
	a delay circuit (figs. 1-5: variable delay element 3 is mapped to the limitation) configured to generate a delayed signal by delaying the input signal (figs. 1-5: variable delay element 3 delays to input RX signal.  The rest of the limitations were previously addressed or are readily apparent); and 
	a clock generator (figs. 1-5: in-phase and quadrature clock generator 10 is mapped to this limitation) configured to generate a clock signal having a clock frequency based on the delayed signal and the input signal (figs. 1-5: unit 10 generates at least two to four different clock signals depending upon the embodiment (e.g. [0036] [Wingdings font/0xE0] four clock signals are output having the same frequency; however figure 5 show two clocks signal).  Regardless the generated clock signals have a specific frequency (see at least figures 3 and 5) which are based on the delayed signal as well as input RX signal).


With regards to claim 5, Kranabenter teaches the limitations of claim 1 above.
	Kranabenter further teaches wherein the delay circuit (previously addressed) is further configured to generate the delayed signal by delaying the input signal for a preset time length corresponding to a coding scheme applied to the input signal (figs. 1-5: see [0034+0036] delay values (via the variable delay unit 3) corresponding to ¼ and ½ delay times/periods (with regards to the carrier signal periods) which based on the known particulars of the ASK modulation/coding scheme of the input received/RX signal are addressed.  The rest of the limitations were previously addressed or are readily apparent).

With regards to claim 6, Kranabenter teaches the limitations of claim 1 above.
	Kranabenter further teaches wherein the delay circuit (previously addressed) is further configured to generate the delayed signal by delaying the input signal for a time length between a first-quarter interval and a third-quarter interval, among four quarter intervals of a symbol period of the input signal (figs. 1-5: see [0034+0036] delay values (via the variable delay unit 3) corresponding to ¼ and ½ delay times/periods (with regards to the carrier signal periods) which based on the known particulars of the ASK modulation/coding scheme of the input received/RX signal are addressed.  Note that the ASK time period is also time period of each ASK symbol.  The rest of the limitations were previously addressed or are readily apparent).



With regards to claim 7, Kranabenter teaches the limitations of claim 1 above.
	Kranabenter further teaches wherein the delay circuit (previously addressed) is further configured to generate the delayed signal by delaying the input signal for a half period of a symbol period (figs. 1-5: see [0034+0036] delay values (via the variable delay unit 3) corresponding to ¼ and ½ delay times/periods (with regards to the carrier signal periods) which based on the known particulars of the ASK .

With regards to claims 8 and 21, Kranabenter teaches the limitations of claims 1 and 18 above.
	Kranabenter further teaches the device of claim 1 (previously addressed) and the method of claim 18 (previously addressed), further comprising: 
	a delay-locked loop (DLL) (figs. 1-5: at least element 10 is mapped to this limitation where [0054] states element 10 may include a DLL.  Note that element 10 within element 5 of figures 1 and 4) configured to adjust a time length for which the input signal is delayed by the delay circuit to a target delay time (figs. 1-5: at least element 10 is mapped to this limitation where [0054] states element 10 may include a DLL.  The feedback loop within element 5 which include unit 10 (e.g. DLL) generates variable delay control signal VDC which is controls the particular delay time/value implemented by variable delay unit 3 (with respect to the input RX signal).  The value of VDC is iteratively updated to match the  ‘target delay time of the delayed signal’ by unit 5 (including unit 10).  The ‘target delay time of the delayed signal’ may be mapped to various target delay addressed by Kranabenter; for example #1) temporally aligning SP1 of the In-phase clock signal to the maxima of the input Rx signal (via the variable delay) and/or #2) temporally aligning SP2 of the Quadrature clock with the zero-crossing of input Rx signal (via the variable delay); which is conceptually shown at least figure 5 (after convergence).  Also see at least [0051-0053])).  

With regards to claim 27, Kranabenter teaches a device with wireless communication (figs. 1-5: at least [0002-0003], [0012], and [0044-0045], and [0055] which address wireless communication (e.g. NFC for an RFID transponder) as well as clock frequency recovery (e.g. the In-phase and Quadrature recovered clocks signals generated by at least element 10 of figure 4).  Note that the method steps are implemented as functions of the cited hardware), comprising: 
	an input receiver (figs. 1-5: where figures 1 and 4 each show a receiver which is mapped to at least element 6 of Kranabenter; where element 6 receives and outputs a received ASK coded signals [0045]) configured to receive an input signal having a carrier frequency (figs. 1-5: where figures 1 and 4 each show a receiver.  Where the input received/RX signal comprises a carrier signal and a carrier frequency (see at least [0045+0046]).  The other limitations were previously addressed or are readily apparent); 
	a delay circuit (figs. 1-5: variable delay element 3 is mapped to this limitation) configured to generate a delayed signal by delaying the input signal (figs. 1-5: variable delay element 3 delays to input RX signal.  The rest of the limitations were previously addressed or are readily apparent); 
	a delay-locked loop (DLL) (figs. 1-5: at least element 10 is mapped to this limitation where [0054] states element 10 may include a DLL.  Note that element 10 within element 5 of figures 1 and 4) configured to control operation of the delay circuit by setting a delay time length of the delay circuit based on a target delay time of the delayed signal (figs. 1-5: at least element 10 is mapped to this limitation where [0054] states element 10 may include a DLL.  The feedback loop within element ; and 
	a clock generator (figs. 1-5: in-phase and quadrature clock generator 10 is mapped to this limitation) configured to generate a clock signal having a clock frequency based on the delayed signal and the input signal (figs. 1-5: unit 10 generates at least two to four different clock signals depending upon the embodiment (e.g. [0036] [Wingdings font/0xE0] four clock signals are output having the same frequency; however figure 5 show two clocks signal).  Regardless the generated clock signals have a specific frequency (see at least figures 3 and 5) which are based on the delayed signal as well as input RX signal).
Allowable Subject Matter
Claims 2-4, 9-17, 19-20, 22-26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        9/11/2021